NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted June 30, 2016 *
                                  Decided June 30, 2016

                                          Before

                            WILLIAM J. BAUER, Circuit Judge

                            JOEL M. FLAUM, Circuit Judge

                            MICHAEL S. KANNE, Circuit Judge

No. 16-1507

ANTHONY J. PARKER,                               Appeal from the United States District
    Plaintiff-Appellant,                         Court for the Northern District of Indiana,
                                                 Hammond Division.
       v.
                                                 No. 2:13CV420
U.G.N. INC.,
      Defendant-Appellee.                        James T. Moody,
                                                 Judge.




                                        ORDER

       Anthony Parker sued his former employer, U.G.N., claiming race discrimination
in violation of Title VII of the Civil Rights Act of 1964, see 42 U.S.C. § 2000e-2(a), age
discrimination in violation of the Age Discrimination in Employment Act, see 29 U.S.C.


       *
         After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP.
P. 34(a)(2)(C).
No. 16-1507                                                                             Page 2

§ 623(a), and wrongful termination in violation of state law. The district court concluded
that the federal claims were untimely and granted summary judgment for U.G.N. on
those claims. The court then declined to exercise supplemental jurisdiction over the
state-law claim. Parker appeals and we affirm the judgment.

        Parker alleged that he was forced to quit his job as shift supervisor after his bosses
“harassed” him by telling him that his subordinates would file discrimination
complaints against him. Parker says that he resigned from U.G.N. in January 2012 and
then filed a charge of discrimination with the EEOC. The EEOC issued a right-to-sue
letter in June 2012, but Parker waited more than a year—until November 2013—to bring
his suit in federal court. U.G.N. moved to dismiss the federal claims as untimely, and the
district court, after initially denying that motion, reconsidered the matter sua sponte and
ordered the parties to address, within 30 days, whether summary judgment should be
granted on this issue of untimeliness. See Hotel 71 Mezz Lender LLC v. Nat’l Ret. Fund,
778 F.3d 593, 603 (7th Cir. 2015) (explaining that district court is authorized to enter
summary judgment on its own motion). The court further explained that it likely would
relinquish supplemental jurisdiction over Parker’s state-law claim if his federal claims
were untimely.

       In response Parker amended his complaint to allege diversity jurisdiction (he said
that before filing suit he had relocated from Indiana, where he worked for U.G.N., to
North Carolina to attend law school). But the district court was not persuaded by
Parker’s assertion of North Carolina citizenship and also noted that he had not
established U.G.N.’s citizenship. Thus after granting summary judgment for U.G.N. on
the federal claims, the court followed through on its plan to relinquish jurisdiction over
the claim arising under Indiana law.

        In this court Parker mentions the federal claims but mostly takes issue with the
district court’s decision not to exercise supplemental jurisdiction over the state-law claim
of wrongful discharge. There is no doubt that Parker waited too long—523 days—to
pursue his federal discrimination claims. See 29 U.S.C. § 626(e); 42 U.S.C. § 2000e-5(f)(1);
Averhart v. Sheriff of Cook County, Ill., 752 F.3d 1104, 1106 (7th Cir. 2014); Houston v. Sidley
& Austin, 185 F.3d 837, 838–39 (7th Cir. 1999). And once those claims had been
dismissed, the district court properly exercised its discretion to relinquish supplemental
jurisdiction over the remaining state-law claim. See Zappa v. Gonzalez, 819 F.3d 1002, 1006
(7th Cir. 2016); Fuqua v. SVOX AG, 754 F.3d 397, 401 (7th Cir. 2014).

                                                                                  AFFIRMED.